Order, Supreme Court, New York County (Saliann Scarpulla, J.), entered on or about March 10, 2010, which, to the extent appealed from as limited by the briefs, granted defendants’ motion to quash plaintiff’s nonparty subpoenas, unanimously affirmed, with costs.
The trial court providently exercised its discretion in granting defendants’ motion to quash the post-note of issue subpoenas. The circumstances presented do not warrant allowing plaintiff to conduct additional discovery over three months after the filing of the note of issue (22 NYCRR 202.21 [d]). Flaintiff’s requests for documents and for depositions of defendants’ lawyers and accountants could have been made before the note of issue was filed (see Med Part v Kingsbridge Hgts. Care Ctr., Inc., 22 AD3d 260 [2005]). Concur—Gonzalez, P.J., Sweeny, Richter, Abdus-Salaam and Román, JJ.